Citation Nr: 1805143	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  09-02 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1990 to February 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously before the Board in April 2016.  In relevant part, the Board denied the claim for a rating in excess of 30 percent for the service-connected migraine headaches.  The Veteran timely appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2017 Joint Motion for Partial Remand (JMR), both parties requested that the Court vacate the Board's denial.  The Clerk of the Court granted the JMR in July 2017 and remanded the matter to the Board for action consistent with the JMR.  

The Board additionally remanded the issues of entitlement to increased ratings for right and left foot tendonitis and entitlement to a TDIU in April 2016.  The AOJ has not issued a Supplemental Statement of the Case for these issues signifying development has been completed.  The Board therefore does not have jurisdiction over these issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR contends that the Veteran should have been afforded a VA examination pursuant to the April 2015 remand.  While the RO recently obtained a medical opinion regarding the functional impact of the Veteran's migraine headaches, an in-person examination is necessary under the terms of the Board remand and JMR.  Outstanding treatment records should also be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding treatment records from the Atlanta VAMC from May 2016 to the present. 

2. Schedule the Veteran for a VA migraines examination with an appropriate examiner to assess the current severity of her disability.  The examiner should review the claims file and opine on whether and how the Veteran's migraine disability impacts her ability to work.   

3. Then, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



